Title: From Thomas Jefferson to George Muter, 7 January 1781 [document added in digital edition]
From: Thomas Jefferson
To: George Muter


      
        Sir
        Manchester Jan. 7. 1780 i.e., 1781.
      
      I am this moment arrived here very wet & fatigued. pray take some effectual measures to collect mr Brown, mr Granville Smith & mr Armistead & let them come to me. I am utterly disabled from doing any thing for want of instruments. Capt Spiller also should be on duty where his arms are, seeing to the selection of such as are fit for service & taking care of the whole. it is necessary immediately to collect hands & tools to repair arms. I have employed an occasional hand or two to go out to collect waggons. pray have all collected possible on the Richmond side & keep them ready for orders. 
      I am Sir Your very humble sert.
      
        Th: Jefferson
      
    